Citation Nr: 1039524	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-24 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury of the left lower extremity. 

2.  Entitlement to service connection for residuals of a cold 
injury of the right lower extremity.

3.  Entitlement to a compensable evaluation for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Spouse

ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service with the United States Army from 
December 1954 to December 1956, to include service in Korea.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from February 2007 and June 2008 rating decisions by 
the Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.  The February 2007 rating decision denied 
service connection for cold weather injury of the bilateral lower 
extremities; this issue has been recharacterized to better 
comport with applicable law and regulations.  The June 2008 
rating decision denied a compensable evaluation for hearing loss. 

In May 2008 a DRO hearing was held and the transcript is of 
record.  In April 2010 a Board hearing was held via 
videoconference from the RO before the undersigned.  The 
recording was not transcribable and the transcript is therefore 
not of record.  The Veteran was offered another hearing, however 
no response was received, and the hearing request is considered 
satisfied.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of service connection for a cold weather injury of 
bilateral extremities and increased evaluation for hearing loss 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



REMAND

A remand is necessary to comply with the VA's duty to assist.  
This duty includes providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006)

A VA examination is needed for in conjunction with the Veteran's 
claims of service connection for residuals of cold weather 
injury.  According to his credible and competent statements, the 
Veteran was stationed in Korea in the winter.  He is competent to 
report that he experienced a cold weather injury in service.  The 
Veteran is also competent to report that he has experienced cold, 
numbness and pain in both of his lower extremities since service.  
As there is an indication that the Veteran's current disability 
may be associated with his in service cold weather injury an 
examination is necessary. 

A VA examination to determine the Veteran's current disability 
level for his service connected hearing loss is needed.  Although 
a transcript is not available, notes by the undersigned based on 
the April 2010 hearing indicate that the Veteran reported his 
hearing loss had gotten worse since the last VA examination in 
April 2008.  Based on the Veteran's report that his hearing has 
gotten worse and the age of the most recent findings, an 
examination is necessary to determine the Veteran's current 
disability level. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  Obtain updated VA treatment records from 
the VA medical center in Fresno, California 
and all associated clinics, as well as any 
other VA facility identified by the Veteran 
or in the record.

2.  Schedule the Veteran for a VA Cold Injury 
Protocol examination.  The claims folder must 
be reviewed in conjunction with the 
examination.  The examiner should be informed 
that a cold injury in service is consistent 
with the facts and circumstances of the 
Veteran's service.  The examiner should 
identify all current disabilities of the left 
and right lower extremities, and should opine 
as to whether it is at least as likely as not 
that any such are due to a cold injury in 
service.  A full and complete rationale for 
all opinions expressed must be provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2. Schedule the Veteran for VA audiology 
examination.  The examiner should fully 
describe the status and functional impact of 
the Veteran's service connected bilateral 
hearing loss disability, to include provision 
of audiometric results. 

3.  VA should review the claims file to 
ensure that all of the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  VA should 
then readjudicate the claims on appeal.  If 
any of the benefits sought remain denied, VA 
should issue an appropriate SSOC and provide 
the veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


